T aBanr-ddddoosendned Boi Dissiaee SaiforACPlig 1 of 4
Fos The. Westem Districto® Wi'scorst a

“Soe L Scott FEAKES, Plo $< 2021 AUG 10 Ay < 06
Phinktt$ oi PEER
Lb I7-cv- 237- WI MC

Kevin Cal, ef oly

Deterrcleenn tS-

alc PE pursucent to FRCP Moves thes coust fo Appel
ite! ASpes? een His <osey Metion eS New Biab anet

__ dhiections $e anf Bill oF casts to phiath FE

 

 

 

Tis cave. (ae initilly Filed otttcial ly aay 4 Ze) Zand
Ny 32 Menthe lates offel Genin te hnuaty 20%0 Les
ples oti FE of borelecl To pK Keed Nees Palpesi'S atfeS_an date!
Filing Fee. oF glo-9e Opn ney ty. Lo) Ff Aivertuol ly Hie. Fall & [ “A _
fic Who pata) obs an eXtended perved of tire of 40% paich
Tinedly inapprxiorately Ocbolaes oF see

 

___ Pletut FFs Case. aks pot triieleus of Siled So bosues —
Shas eTivashainh lop tude Tnbae) Ser cxec Teas thse Aa Save
WS swt c le to aginevebleier Counsel wetSes Wren dee
7 Se

  

oo ee NCAP ASSL MA, pckon
The ch fer nfs tiSeuch Hels Summasy Tudgntet Motion
hes ensaged, din CheSocles aaSSaSi action yenucrdoes ond. Meal
OP paitial Tides in unsigned declatetions Sula Hed aS Hus

Ce lenin’ nie-sncsctincemie Ne et

 

 
Case: 3:17-cv-00237-wmc Document #: 68 Filed: 08/10/21 Page 2 of 4

Te ens.cotk on ly Viele defense tie defenduats tout
lave achially bod, Which fey have. wet put F541 Ned cctlemp-
teal to bhindéd be: £ Press. Ol ASN© Geenl&_ ; tex Ly Wen Hoey dich
Facedve my Vesbel oad wrtten odministahve. cemphinls Concesn-
ing pf we bscsiming iy Oped dcspeSate. fwotprent of/ tee Way ap _
Hisoueals + SyHe0ts Clin ef Command includiag Hus cre! Rig bds
ConPlciat het once has erties detencoat of Glote. Se pyeSerth —_
Five oSsuech Het Hoe inweshe @Spite. WskeSS (Se. confinted
OF question ess. Cones ing Pht HES Gompbiots cre) cb'ectect of
SASed fo See tus allactuties of sesvices must he made
Bites (bl eto pluint te OY oA. explanatron aver as te behey Tok.

 

 

  
 
 

___ The. Main Plows rane onl DVIS CAR CACr, Oe both She AmcSkcans _
with Disabilities Act ond The Rebel: htetion Act Tet applies
Mest te pletah't? :'6 Shoda (nthe +8 Vfocetitegs “SCrhe WH ef coth—
out TeaSepalle. MediGrotious te Sules, policres oS plactces, fhe
kmevel oF Schitectital, Communications, of #2 Hansperfstiat bot
MeSs) of the polininn fF aurilinty ards and Sesuices,” Suehes
OW Pessoterl Case. ass stent (Poa) . Must include. the plein PE =
pricing ce es (Seuhceo wv Ack.Simi af | i Tequifes YeoSonable. .
accemmacdations” $25 ditobled p=tsons Atconmodahnas oS &_
ole “ able. only cf they Jptpe Seo Suckunecte(
atbesabdon tn Hee madfiere. of Hie piesinm * OY egye'Se oe el we.
FinenCial onel adntiniSteckive. busdenZ_ Dhak FF OS laueS Gres

these. tl be ne Unelas Hnorctel © abministiad.ve Coste 6F

_ a rte he pt Oe et ne oad deaeea =

 

 
Case: 3:17-cv-00237-wmc Document #: 68 Filed: 08/10/21 Page 3 of 4

burclen added Yo Hie budgets of Hie Dec ef Sct to meet Yoo
Rquiements oF pie ADA of Rebadihieehon Act tn oes tO _
accommedtabe te plalerhi FF* needs, Wie coaly Suadawcercte laltesar
Hon in the nodule oF Hu peat KSULES OS ackuhes aves.
(ich tre. detentonts have. Gandlete, con Hel Oks except Srcek
(ersieled peUisle te pin LiF 05 mache. accesible ass ist te p bintifE
$i Jeo) Sipre_- =e Cost Soa tks judicdal netics e.
Civil Riehts Comphint Wes Fed on Moy ly ZefT and oppraxirete
Stir onl SoF Sasthdecd ifs pend eae
Kilouin as * speczal needs Weskess” in _conjunchion cadith eit
inadequate. Sesp'fe WeskeSs’ to acest Hue disabled innafes-
_ Tis new job oF special needs Woskes i's. Liveak Tise ues h
the health seruices ont ot oo pay. Fate OF 0.97 Hakis on
Five Sotincg te highest lating the Dec previces- This pay
Rabe. Lovell ber) te_Suppest pints , UnseRetedl unzerr: -Hiot
theese. Cdocld he. ne undue Financial of adacin iStotive. costs e§
&. hecho, Placed ona Kae defentants, The Gus ck coulel soSch %
Hee Secosd of depase LMnesses but tWeulel not tid o jl
differences tw Hee clescsthed defies of He cletembuts
® GPecicis needs efkels” of pleantifes “Besser! CaSe ASS stunt 2
quel Frecb immunity jin Seis Summosy Judapaemt Vof ian,
YA. this CoS. qualiFe coh Jmnaunity shoue dot be aGhield ko
CoveS KS Gheis mischeecds bale we freSe_ deecks meses wtenhonal
ad cheb: besote onc U'e botraah ens ly : eStodal shed\ Jour? Written
in thel on policies and phtecluses™ 300.00: 35-

iinaiiece stick ee (3) Ges) energies npessticescpassilad .~

 

 

 

 
Case: 3:17-cv-00237-wmc Document #: 68 Filed: 08/10/21 Page 4 of 4

Se aucrli fi'e ol tuamuait/ cCannet be a Vielle deSuse heSe. )

(hese we deXenbonts by Vithie. OF thei Sesponsibili res 25
Shoche employee s Fe_leok out $65 Ge Sotety, health wil Secu why
oF p Batty sbe fs (a Hrerfcofe. df eSianeoh an Secon clesS _
Systert test is disctimintosy ove! déspamgns te plent' FE
Se tc Susgest Hist they cajo -ouclifiedd iamunty as otal bocfe
Squmertt i He kecght of aSfoqunce« SE ar lt ss Blais

Ea Made Beicbesh, teh a) Seagothese dag)

Coust acteptect by 7 eitention the faleerna leew Age “Thee
dent) ue Of gueel fied imencert: ty i ‘pretects wovesanent offi Crea (s

‘fom Nabilty ter Covel danages inseteS oS the f comuctdees
hart Vielate. Cleasly established Satufesy of censh'sutiones| Tights
Of Which oa KoSerakle pelsen World have Knewn.” ReSson Vo
Cesllolcm, 555 US: 213, 236 [a7 Sch GG 1M Ll 2d 565 Boot)
Gueking Helou) Vi FitZoevald, 157 ls. Soo, HZ, 129.4. 270F

Gleb. J) 356 (red)

Dated Hass. 3 doo Ansa oven) es
Respectfully Suboritted byt GOL ed, i Zabad

Aso YYT Zaps J 00_OStesSiens DTive

| Stanley, LZ 5YE-B00

 

 

  

Needs aot 2 aM Els
